In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00015-CR



       CHRISTOPHER EARL KEETON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 278th District Court
                 Leon County, Texas
             Trial Court No. CM-13-242




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       The State of Texas, through counsel, has filed a motion to extend the deadline for filing

her brief in this matter. The brief was originally due July 20, 2017.

       In the motion, counsel indicates, simply, that the State “needs more time to prepare.” This

statement does not provide the Court with any explanation, much less a reasonable one, of the need

for an extension of time. This Court interprets Rule 10.5(b)(1) of the Texas Rules of Appellate

Procedure as requiring counsel to provide specific information to justify a requested extension,

including the cause numbers of cases in which other briefs were filed; the dates they were filed;

the dates, cause numbers, and courts of matters scheduled for trial; the exact dates of trial (if

known); the expected duration of trial; etc. Broad, general statements do not provide the required

facts and are not adequate to meet the requirements of the rule. See TEX. R. APP. P. 10.5(b)(1).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we partially grant the State’s motion by extending the deadline for filing

her brief by thirty days, making the brief now due August 21, 2017. Absent extraordinary

circumstances, further requests for extensions of time will not be granted.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: July 26, 2017




                                                 2